Judgment modified on the facts by reducing the amount *1040of the judgment to $7,274.83, with interest from April 15, 1937, and as so modified affirmed, without costs of this appeal to any party. Memorandum: We reach the conclusion that the mortgaged property on the day of the sale had a fair market value of $12,700. We base this on all the evidence. On computing the value of the brick block on a reconstruction basis we use an estimate of $20,000 for its reconstruction cost, less forty per cent for depreciation. We estimate the land now as worth $2,500. We estimate the carrying charges as somewhat less than stated by the plaintiff’s witness Slade. All concur. (The judgment awards plaintiff a deficiency judgment in an action to foreclose a mortgage.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.